   Case 20-03014               Doc 5         Filed 04/15/20 Entered 04/15/20 13:22:47         Desc Main
                                                Document Page 1 of 1

     FILED & JUDGMENT ENTERED
            Steven T. Salata


                April 15 2020


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                                _____________________________
                                                                                         J. Craig Whitley
                                                                                  United States Bankruptcy Judge


                           IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION

 In re:

 BK RACING, LLC,                                                          Chapter 11

                                             Debtor.                   Case No: 18-30241


 MATTHEW W. SMITH, Chapter 11 Trustee
 for BK RACING, LLC,

                                             Plaintiff,

     v.                                                        Adversary Proceeding No.: 20-03014

 RONALD C. DEVINE et al.

                                             Defendants.

           EX PARTE ORDER GRANTING EXTENSION OF TIME TO FILE ANSWER

       THIS CAUSE came on to be heard by the undersigned United States Bankruptcy Judge upon
the Consent Motion for Extension of Time filed by Plaintiff on April 15, 2020.

         FOR CAUSE SHOWN, it is ORDERED that the time for the Defendants to respond to
Plaintiff’s Complaint is hereby extended through and including April 30, 2020.


This Order has been signed electronically.                                          United States Bankruptcy Court
The Judge's signature and Court's seal
appear at the top of this Order.




MWH: 10530.001; 00022567.1
